—Order, Supreme Court, New York County (Eugene L. Nardelli, J.), entered March 11, 1992, which, insofar as appealed from, denied defendant-appellant’s motion to dismiss the action as against her for lack of jurisdiction, unanimously affirmed, without costs.
Although service was not attempted at appellant’s place of business, there was a sufficient showing of due diligence permitting substituted service pursuant to CPLR 308 (4), the process server having attempted service at appellant’s actual home address on two occasions when a working person might reasonably have been expected to be at home (cf., Barnes v City of New York, 70 AD2d 580, affd 51 NY2d 906). Since appellant’s codefendant did not live at the same address, sustaining the traverse as to the codefendant was not logically inconsistent or unsupported by the credible evidence. Concur —Rosenberger, J. P., Ellerin, Ross, Asch and Kassal, JJ.